Citation Nr: 0514631	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  00-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a punji 
stick wound of the left leg, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to July 
1966.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, for additional development.  
Subsequent to the completion of the requested actions, the 
case was returned to the Board for further review.  


FINDING OF FACT

The residuals of a punji stick wound of the left leg are 
currently manifested by two well healed scars about the knee 
and tenderness of one such scar, but without objective 
evidence of scar related pain, limitation of function, or 
other abnormality. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for residuals of a punji stick wound of the left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Code 7802 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded most recently by the 
Board in August 2003 for additional evidentiary and 
procedural development by the RO.  In addition, this matter 
was subject to one or more other remands or development 
memoranda from the Board.  All of the actions sought by the 
Board by its development requests appear to have been 
completed in full as directed, and neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law 
subsequent to the initiation of the original claim forming 
the basis of the instant appeal.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran by the Board in its October 2002 letter to him.  
Further notice thereof was furnished by the Appeals 
Management Center Resource Unit in its supplemental statement 
of the case prepared and issued in January 2005.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent 
examination and treatment records compiled by VA and non-VA 
sources, including the Social Security Administration, have 
been obtained and made a part of the claims folder.  In 
addition, multiple VA medical examinations have been afforded 
the veteran during the course of the instant appeal and the 
reports of those evaluations have been associated with his 
claims folder.  Thus, it is concluded that all assistance due 
the veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication preceded the 
enactment of the VCAA, notice of the VCAA was provided and 
then followed by a readjudication by the RO and notice to the 
veteran, as provided by Pelegrini.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran-claimant 
under Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The record reflects that service connection was established 
for scars, as residuals of a punji stick wound of the left 
leg, by a September 1992 rating decision.  At that time, a 
noncompensable rating was assigned from August 1992 under 
38 C.F.R. § 4.118, DC 7805.  No appeal of the initial rating 
assigned followed, and, in July 1999, the veteran filed a 
claim for increase for such disorder, the December 1999 
denial of which forms the basis of the instant appeal.  
During the course of that appeal, the RO by its rating action 
of August 2000 increased the rating for the veteran's left 
leg scars to 10 percent, effective from July 21, 1999.  Such 
action was predicated on 38 C.F.R. § 4.118, DC 7804.  

The criteria for the evaluation of skin disorders were 
amended during the course of the instant appeal.  Such 
changes were made effective from August 30, 2002.  See 67 
Fed. Reg. 49590 (2002).  In light of Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), it follows that the old rating 
criteria only apply to the period prior to the date of the 
change in law, and the new rating criteria apply only to the 
period on and after the date of the change in law. 

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or when the 
scar was manifested by tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804.  Scars 
were otherwise rated on the basis of limitation of the part 
affected.  38 C.F.R. § 4.118, DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial and that do not cause limited motion are 20 
percent disabling if exceeding 12 square inches (77 square 
centimeters); and 10 percent disabling if exceeding six 
square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 
7801.  

Scars other that of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling.  
38 C.F.R. § 4.118, DC 7803.  Superficial scars that are 
painful on examination are 10 percent disabling.  38 C.F.R. 
§ 4.118, DC 7804.  Finally, other scars are to be rated on 
the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805.  

It is contended by the veteran that the currently assigned 10 
percent rating for his scars from a punji stick wound of the 
left leg is not reflective of the severity of such disorder.  
Reference is made by the veteran in oral and written 
testimony, including that offered at RO and Board hearings, 
that he is forced to use a cane in order to ambulate and that 
he has significant difficulties in terms of pain, stiffness, 
and fatigue of the left leg.  The existence of an associated 
arthritis of the left knee and leg is reported by the 
veteran.  

Contrary to the veteran's allegations, the record does not 
demonstrate a level of severity of the disability in question 
beyond that contemplated by the currently assigned 10 percent 
rating, be it under the criteria in effect prior to, or on 
and after August 30, 2002.  Available data indicate that 
there are two, barely discernible scars about the left knee, 
with slight tenderness of one scar, but not the other.  There 
is no showing of adherence to underlying tissue, induration, 
redness, warmth, drainage, elevation, depression, or keloid 
formation.  

Likewise, the preponderance of the evidence is against 
finding that the veteran's scars are objectively manifested 
by a gait disturbance, or scar related left leg pain, 
tenderness, and/or fatigue.  Rather, the veteran has 
significant pathology of the upper and lower spine, with 
postoperative surgical residuals including bone graft 
residuals with scarring.  Medical personnel treating the 
veteran for these spinal disorders have specifically linked 
his complaints of left leg pain to low back pathology.  There 
is also a showing of varicose veins of the left lower 
extremity.  Moreover, X-rays of the left knee and leg have 
consistently been interpreted by reviewing medical 
professionals as negative or within normal limits and in no 
way verify the veteran's allegation that he suffers from an 
arthritic process of the left lower extremity as a result of 
the punji stick wound herein at issue.  

The Board is mindful that a VA examiner in July 2004 noted 
that, in addition, to left lateral knee scars from a punji 
stick wound, there was mild to moderate impairment, secondary 
to pain.  That pain, however, was not specifically linked to 
the veteran's knee scars or any other residual of his 
inservice punji stick wound.  Clinical and diagnostic 
findings recorded at that time in no way demonstrate any such 
relationship.  Further, notation is made that a separate VA 
examiner, who evaluated the veteran in November 2002, found 
that the veteran's knee scars did not cause any limitation of 
left knee function or otherwise result in any muscle injury 
or damage.  As well, the November 2002 examiner found no pain 
or pain on motion, weakened movement, excessive fatigability, 
incoordination, or other functional loss resulting from the 
inservice punji stick wound of the left leg.  Moreover, the 
findings and conclusions obtained through the VA examination 
performed in December 1999 and otherwise reflected by medical 
data compiled by VA and non-VA sources throughout the 
appellate period are inconsistent with the existence of any 
limitation of function, musculoskeletal impairment, pain, or 
other abnormality, in association with the residuals of the 
veteran's punji stick wound of his left leg.  

On the basis of the foregoing, it is found that a 
preponderance of the evidence is against the veteran's 
entitlement to a rating in excess of 10 percent for scars, as 
residuals of a punji wound of the left leg.  The appeal is 
denied.  



ORDER

A rating in excess of 10 percent for scars, as residuals of a 
punji stick wound of the left leg, is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


